         Case 1:18-cr-00454-KPF Document 314 Filed 01/25/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                    -v.-                              18 Cr. 454-6 (KPF)

JONATHAN PADILLA,                                          ORDER

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

        This Order resolves the second motion of Defendant Jonathan Padilla

seeking compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The

first, filed in May 2020, was resolved by Order dated July 13, 2020. (Dkt.

#267). See United States v. Padilla, No. 18 Cr. 454-6 (KPF), 2020 WL 3958790,

at *1 (S.D.N.Y. July 13, 2020) (“Padilla I”). There, the Court concluded that

because Mr. Padilla had already tested positive for the COVID-19 virus and

been classified as asymptomatic, his pandemic-based arguments did not

suffice to establish “extraordinary and compelling reasons warrant[ing]” a

reduction to his sentence, nor had he established that “such a reduction

[would be] consistent with the applicable policy statements issued by the

Sentencing Commission.” Padilla I, 2020 WL 3958790, at *1 (quoting 18

U.S.C. § 3582(c)(1)(A)(i)) (alterations added). Similarly, the Court concluded

that Mr. Padilla’s arguments about the conditions of his confinement at the

Federal Correctional Institution in Elkton, Ohio (“FCI Elkton”), and his

practical inability to participate in that facility’s Residential Drug Abuse

Program (“RDAP”), were not adequate bases for compassionate release. Id. at

*1-2.
       Case 1:18-cr-00454-KPF Document 314 Filed 01/25/21 Page 2 of 7




      Three months after the Court’s decision, in October 2020, Mr. Padilla

filed a pro se application that has been construed by the Court as a second

request for compassionate release. (See Dkt. #296; see also Dkt. #298 (court

order seeking briefing on legal issues raised by Mr. Padilla’s application)).

Defense counsel filed supplemental briefing on November 30, 2020, and

December 7, 2020 (Dkt. #301, 305); the Government filed opposition

submissions on December 5 and 7, 2020 (Dkt. #302, 304); and Mr. Padilla filed

a pro se supplemental letter on January 5, 2021 (Dkt. #307).

      Since Padilla I was issued, the Second Circuit has provided additional

guidance to district courts in resolving motions pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). To review, Congress had previously delegated responsibility

to the Sentencing Commission to “describe what should be considered

extraordinary and compelling reasons for sentence reduction.” 28 U.S.C.

§ 994(t). The Sentencing Commission determined that a defendant’s

circumstances met this standard, inter alia, when the defendant was “suffering

from a terminal illness” or a “serious physical or medical condition ... that

substantially diminishes the ability of the defendant to provide self-care within

the environment of a correctional facility,” or if, in the judgment of the BOP, the

defendant’s circumstances are extraordinary and compelling for “other

reasons.” U.S.S.G. § 1B1.13(1)(A) & Application Note 1(A), (D). Last year,

however, the Second Circuit clarified that with respect to a compassionate

release motion brought by a defendant (as distinguished from the BOP), the

policy statement set forth in U.S.S.G. § 1B1.13 is “not ‘applicable,’” and that


                                         2
       Case 1:18-cr-00454-KPF Document 314 Filed 01/25/21 Page 3 of 7




neither it nor the BOP’s Program Statement constrains a district court’s

discretion to determine what reasons qualify as “extraordinary and compelling.”

United States v. Brooker, 976 F.3d 228, 235-36 (2d Cir. 2020); see also United

States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24,

2020) (“[T]he Court finds that the majority of district courts to consider the

question have found that the amendments made to 18 U.S.C. § 3582(c)(1)(A)

grant this Court the same discretion as that previously give to the BOP

Director, and therefore the Court may independently evaluate whether [a

defendant] has raised an extraordinary and compelling reason for

compassionate release.”); see generally United States v. Roney, — F. App’x —,

No. 20-1834, 2020 WL 6387844 (2d Cir. Nov. 2, 2020).1 That said, while the

Court does not consider itself bound by U.S.S.G. § 1B1.13, it does look to that

provision for guidance. See United States v. Thrower, No. 04 Cr. 903 (ARR),

2020 WL 6128950, at *3 (E.D.N.Y. Oct. 19, 2020).

      The Court begins with the issue of exhaustion. As suggested in its prior

order (Dkt. #298), the Court believes the instant motion to be a permissible

second or successive motion under 18 U.S.C. § 3582(c)(1)(A)(i). The Court also

believes that as a separate motion, it requires a separate exhaustion of Mr.

Padilla’s administrative requirements. However, the Court understands from




1     The Second Circuit remanded the matter to the district court after concluding that the
      lower court had misapprehended the limits of its own discretion. In so doing, the Court
      did not define what qualifies as “extraordinary and compelling” under 18 U.S.C.
      § 3582(c)(1)(A), other than to recall the directive in 28 U.S.C. § 994(t) that
      “[r]ehabilitation of the defendant alone shall not be considered an extraordinary and
      compelling reason.” United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020).

                                             3
        Case 1:18-cr-00454-KPF Document 314 Filed 01/25/21 Page 4 of 7




defense counsel that Mr. Padilla emailed a second request for compassionate

release to the Warden at FCI Elkton on November 19, 2020 (Dkt. #301 at 3),

and that more than 30 days have passed without receiving a response.

Accordingly, the Court proceeds to consider the merits of Mr. Padilla’s

application — whether he has identified “extraordinary and compelling

reasons” warranting compassionate release. The Court finds that he has not.

      Defense counsel acknowledges that certain of Mr. Padilla’s claims from

Padilla I are repeated in his second motion, including claims about the

sanitation and hygiene practices at FCI Elkton and about Mr. Padilla’s inability

to participate in the RDAP; counsel notes, however, the provision of new

information by Mr. Padilla, including:

             (1) his housing unit has never been sanitized and the
             breathing air is all “recirculated”; (2) he has been offered
             little or no recreation, programming, and educational
             opportunities; (3) the conditions at Elkton are so dire
             and risky that it causes the inmates there to be
             “unwelcome” elsewhere; and that (4) “mass COVID
             testing” has now been halted, making it impossible to
             know the extent of COVID infections.

(Dkt. #301 at 1). These facts do not compel a different conclusion.

      Several of Mr. Padilla’s claims are interrelated, in the sense that they

concern the sanitation and public health practices employed at FCI Elkton in

the midst of the COVID-19 pandemic, and, by extension, the risk to inmates of

illness or death because of the pandemic. On this point, the Court agrees with

Mr. Padilla that the realities of prison life (in particular, the concentration of

persons in prison housing) can result in sub-optimal sanitation practices, but

it also accepts the BOP’s representations that appropriate cleaning and

                                          4
       Case 1:18-cr-00454-KPF Document 314 Filed 01/25/21 Page 5 of 7




sanitation supplies have been provided to FCI Elkton. (Dkt. #304 at 1).

Further, to the extent that Mr. Padilla’s current arguments are variations on a

prior theme of concern about contracting (or, in this case, contracting again)

COVID-19, the Court does not find them persuasive. It is regrettable that Mr.

Padilla is one of nearly 25 million Americans to have contracted the COVID-19

virus, see https://covid.cdc.gov/covid-data-

tracker/#cases_casesper100klast7days (last accessed January 22, 2021), but it

is also the case that he remained asymptomatic throughout his active infection

period.2 More broadly, the Court notes that, in sharp contrast to the

significant spike in cases a few months ago, FCI Elkton lists only four inmates

and thirty staff members who currently test positive for COVID-19. See

https://www.bop.gov/coronavirus/ (last accessed January 22, 2021).

      Mr. Padilla repeats his concerns about the prevalence of lockdowns at

FCI Elkton, and the correlative lack of educational and other rehabilitative

programming. The Court has previously addressed Mr. Padilla’s inability to

participate in RDAP, Padilla I, 2020 WL 3958790, at *1, and will not repeat its

discussion here. The Court also observes a certain tension between Mr.

Padilla’s arguments about public health issues and his arguments about

diminished programming; put simply, FCI Elkton is reducing programs to tamp




2     Given this fact, and given the fact that the Centers for Disease Control and Protection
      consider the risk of reinfection to be “rare,” https://www.cdc.gov/coronavirus/2019-
      ncov/if-you-are-sick/end-home-isolation.html (last accessed January 22, 2021), the
      Court does not believe that FCI Elkton’s testing protocols, individually or in
      combination with other factors identified by Mr. Padilla, amount to an “extraordinary
      and compelling reasons” for his release.

                                              5
       Case 1:18-cr-00454-KPF Document 314 Filed 01/25/21 Page 6 of 7




down on the spread of the virus and to promote public health at the facility. It

is an unfortunate consequence of these salutary measures that Mr. Padilla is

losing out on opportunities to educate himself in prison, but such is not a

basis for compassionate release. The Court will not force the BOP into the

Hobson’s choice of deciding between public health measures and educational

programming by finding a reduction in the latter to constitute “extraordinary

and compelling reasons” under 18 U.S.C. § 3582(c)(1)(A)(i).

      In his most recent pro se submission, Mr. Padilla relates certain recent

events in his family, including the death of his brother and co-defendant,

Efrain Reyes, and the problems faced by the mother of Mr. Padilla’s child and

that child. The Court has previously extended its condolences to Mr. Reyes’s

family, and it repeats them here. However, the facts that Mr. Padilla identifies

do not alter the Court’s original conclusion that to release Mr. Padilla after he

has served less than half of his sentence would undermine the purposes of

sentencing set forth in 18 U.S.C. §§ 3553(a) and 3142(g). The Court has

previously noted that Mr. Padilla has a substantial criminal history, including

approximately 18 criminal arrests; that he was deeply involved in the charged

conspiracy; and that he has received disciplinary infractions while

incarcerated. Padilla I, 2020 WL 3958790, at *2 (citing Final Presentence

Investigation Report (“PSR”) ¶¶ 11-19; Dkt. #259 at 9). Even as the Court

recognizes the qualitative differences for Mr. Padilla in serving a sentence

under the restrictions imposed by the pandemic, it does not believe immediate

release or a reduction in sentence is appropriate.


                                        6
       Case 1:18-cr-00454-KPF Document 314 Filed 01/25/21 Page 7 of 7




      For all of these reasons, Mr. Padilla’s second request for compassionate

release is DENIED. The Clerk of Court is directed to terminate the motion at

docket entry 296.

      SO ORDERED.

Dated: January 25, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       7
